McInturff, J.
(dissenting) — What purpose is served by denying Mr. Tong his day in court because he did not know how to proceed? From the record and briefs, it is apparent Mr. Tong has brought this appeal in vindication of principle and not to avoid paying a $10 traffic fine.2 He genuinely believes he is not guilty.
Mr. Tong pleaded not guilty in district court to a speeding charge but was convicted after a bench trial. He then filed a notice of appeal with the Superior Court and posted an appeal bond of $100. Mr. Tong was advised by the district court that the case transcript had been filed in Superior Court,3 but he received no other communication from the prosecutor or either of the courts. Thereafter, he awaited further notice from the court regarding a trial date, but he did not know it was his responsibility to set the case *891for trial within 20 days after the transcript was filed. JCrR 6.01(e). Can Mr. Tong be faulted for that mistake? I think not. I feel Mr. Tong's failure to note the case for trial falls within the "excusable neglect" portion of JCrR 10.01(b)(2), which provides:
Whenever by these rules or by a notice given thereunder or by order of court an act is required or allowed to be done at or within a specified time, the court, for good cause shown, may at any time in its discretion ... (2) upon motion and notice permit the act to be done after the expiration of the specified period where the failure to act was the result of excusable neglect; but the court may not enlarge the period for taking an appeal as provided for in these rules.
This case typifies the problems of the private citizen in challenging a finding of guilt in the district courts. In the vast majority of cases, a citizen's only contact with our court system will be at that level. The matter in controversy — monetarily speaking — will not warrant the services and expense of an attorney. Here, the matter in controversy is $10; however, the matter of principle may be invaluable. Under these circumstances, how will the average citizen react when his case is dismissed for reasons of which he was not aware and does not and cannot understand? His experience with our court system should instill confidence that justice is being fairly administered, not the opposite.
When a controversy forces contact between the individual and a governmental entity, such as our court system or an administrative agency, the governmental entity, equipped with superior knowledge and resources, should be obliged to inform the individual that compliance with court- or agency-created rules is necessary for the preservation of individual rights. As the majority notes, at present, many courts and administrative agencies give this type of ministerial information as a matter of course. This practice is consistent with our duty to insure public access to the courts. A just result is a product of informed decision making by all parties. A result based upon the superior wit of the governmental entity is not just.
*892How is a person appearing pro se to know the intricate steps necessary to perfect an appeal to the superior court unless he is so informed by the court or at least given a copy of the court rules? Mr. Tong fully complied with all the procedures of which he was informed, i.e., filing the notice of appeal and posting bond. Following receipt of the notice of filing the transcript in Superior Court, Mr. Tong, in my mind, was justified in believing he had fulfilled his responsibility as an appellant. Since Mr. Tong did not know he was to note the case for trial, the prosecuting attorney merely had to wait for more than 20 days from the filing of the transcript to successfully move to dismiss the appeal. The scales of justice were thus tipped in favor of the prosecutor and against the uninformed Mr. Tong. His lack of knowledge made him vulnerable to procedural ambush.
Hence, because Mr. Tong did all he was asked to do, and did not intentionally fail to comply with JCrR 6.01(e) (because he had no knowledge of its existence), such failure is excusable under JCrR 10.01(b)(2). As stated in Goldendale v. Graves, 88 Wn.2d 417, 424, 562 P.2d 1272 (1977),
no one was prejudiced by the . . . delay in noting the case for trial. . . . under the particular circumstances here, justice requires relief.
. . . Doubts should be resolved in favor of protecting the right of appeal; we should be slow to deprive a litigant of that right.
Under our rules of appellate procedure, the power of dismissal is used sparingly. RAP 18.9(b) and (c); cf. Millikan v. Board of Directors, 92 Wn.2d 213, 595 P.2d 533 (1979). In place of the power of dismissal, our rules provide for monetary sanctions. Yet the majority, constrained by the rules and prior case law, the propriety of which I have questioned in my opinion in Goldendale v. Graves, 14 Wn. App. 925, 546 P.2d 462 (1976), and State v. Berg's Economy Sales & Serv., 20 Wn. App. 904, 907, 582 P.2d 912 (1978), *893concurring opinion, feels it must use the power of dismissal. This dual standard of compliance for appeals from the superior court and appeals from the district court is indefensible and in need of change.4
Since Mr. Tong, procedurally, is guilty of nothing more than unknowing noncompliance with a technical rule on appeal, based upon excusable neglect under JCrR 10-.01(b)(2) I would reverse the Superior Court and remand the case for trial.
Reconsideration denied August 29, 1979.
Review denied by Supreme Court November 9, 1979.

Mr. Tong's costs to date on appeal (known to us) are: $100 appeal bond; $25 filing fee with the Court of Appeals; $21.16 expense for printing of brief; and travel expense from Garden Grove, California for oral argument before this court.


The letter to Mr. Tong from district court read:
Dear Sir:
Please be advised that I have this date, filed a Transcript in Superior court together with the $100.00 appeal bond. All further proceedings be filed with the Superior Court Clerk.
Sincerely yours,
Lonna Paul Court Administrator
The word "advised" was struck over so as to be illegible, as was the word "proceedings," thus making the content incomprehensible to Mr. Tong. It should also be noted that under JCrR 6.01(c), "the justice court shall ... file ... a transcript duly certified by such justice court, ..." Mr. Tong's letter from the justice court failed to mention the transcript was "duly certified."


I would suggest consideration be given to a rule change alleviating the necessity of the appealing party to note the case for trial and casting that burden upon the county clerk, who would notify the parties of the trial date.
At a minimum, consideration should be given to adoption of rules similar to RAP 18.9(b) and (c), which are an outgrowth of the philosophy underlying RAP 1.2(a) — that substance and decisions on the merits should prevail over formal, procedural rule compliance.